Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8, 11, and 12 are currently pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

37 CFR 1.821(d):
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 


See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 

	
The disclosure is objected to because of the following informalities: 
The specification refers to sequence identification numbers as “SEQ ID No.” rather than --- SEQ ID NO: --- in accordance to 37 CFR 1.821(d).
Appropriate correction is required.

Claim 1-8, 11, and 12 are objected to because of the following informalities:  
The claims refer to sequence identification numbers as “SEQ ID No.” rather than --- SEQ ID NO: --- in accordance to 37 CFR 1.821(d).
Claim 5 comprises a period after “No” but does not end with a period.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it would be more clear if the protein were further described, such as by providing its name, DoxA, and activity, such as “capable of converting epidaunorubicin to epirubicin”, for example.
Claim 2 refers to biological material related to the protein, yet Claim 2 lists nucleic acids, expression cassettes, vectors, and host cells which do not share a common structure and function with the protein. The claim should recite, for example, “A nucleic acid encoding DoxA having the amino acid sequence set forth in SEQ ID NO: 16” followed by claims such an “An expression cassette comprising the nucleic acid of Claim 2”, and “A recombinant microorganism comprising the expression cassette…”.
Claim 4 references “Streptomyces” but if may be more clear to refer to a --- Streptomyces cell” --- or ---- Streptomyces cell line ----.
In Claim 5 it is not understood what is intended by “preservation number”; it appears that the --- accession number -- is what is intended.
Claim 8 appears to not have an active step.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 refers to Streptomyces deposited as CGMCC No. 4827. It does not appear that this deposit was made under the Budapest Treaty.
Deposits under the terms of the Budapest Treaty are, in themselves, insufficient to satisfy 37 CFR 1.805-1.807 unless they are disclosed on the record to be freely available to the public should a U.S. patent issue on the instant application. See, Ex parte Hildebrand, 15 USPQ2d 1662, 1664 (1990) (restrictions must "be irrevocably removed upon the issuance of [a] patent" since Rule 9.2 of the Budapest Treaty contains a residual requirement of secrecy). See also, MPEP 608.01 (p)(C)(3).
assignee or the attorney of record over his or her signature and registration number, that gives the following assurances:
1)    that the biological material was accepted by the depository,
2)    that all restrictions on the availability to the public of the deposited material
will be removed, and,
3)    that the viability of the deposits will be maintained,
for the duration of the patent term or for a period of twenty years in accordance with 37 CFR 1.805-1.807. See, MPEP 2405-2411.05, wherein the latter section requires an amendment to the specification that introduces specific information concerning any deposit of biological materials. Such an amendment does not constitute new matter.
Applicants may take one of two actions.
One: Insure that 1) that the biological material was accepted by the depository,
			2) that all restrictions on the availability to the public of the deposited material will be removed, and, 
			3) that the viability of the deposits will be maintained, for the duration of the patent term or for a period of twenty years in accordance with 37 CFR 1.805-1.807 via a statement from the assignee or the attorney of record,
AS WELL AS

Two: delete reference to the deposit from the claim.


The Claims are free of prior art.

To overcome the rejections above, Applicants may wish to submit the following claims, for example:
1-12. (Cancelled)
	13. (New) A DoxA protein variant comprising the amino acid sequence set forth in SEQ ID NO: 18 with amino acid substitutions Ala133Thr, Ala339Asp, and Cys398Ser, wherein said DoxA protein variant is capable of converting epidaunorubicin to epirubicin.
	14 (New) The DoxA protein variant of claim 13, said DoxA protein variant comprising the amino acid sequence set forth in SEQ ID NO: 16.
	15. (New) The DoxA protein variant of claim 13, said DoxA protein variant consisting of the amino acid sequence set forth in SEQ ID NO: 16.

	16. (New) A nucleic acid molecule encoding the DoxA protein variant of claim 13.
	17. (New) The nucleic acid molecule of claim 16, wherein the nucleic acid molecule comprises the nucleic acid sequence set forth in SEQ ID NO: 15.
	18. (New) An expression cassette comprising the nucleic acid molecule of claim 16.

	20. (New) A microorganism comprising the recombinant vector of claim 19.
	21. (New) A transgenic cell line comprising the recombinant vector of claim 19.


	22. (New) A method for constructing epirubicin-expressing Streptomyces cell, said method comprising the steps of: 
	1) replacing the dnmV gene of a starting Streptomyces cell in situ with avrE gene, and 
	2) mutating the doxA gene of the starting Streptomyces cell into a gene sequence encoding the DoxA protein variant set forth in SEQ ID NO: 16.  
	23. (New) The method according to claim 22, wherein the accession number of the starting Streptomyces cell is CGMCC 4827.SMRH:488352650.13Docket No.: 60SG-279103-US  
	24. (New) The method according to claim 22, wherein the sequence of the dnmV gene is set forth in SEQ ID NO: 9; the sequence of the avrE gene is set forth in SEQ ID NO: 10; the doxA gene sequence is set forth in SEQ ID NO: 15.  

	25. (New) A Streptomyces cell produced by the method of claim 22.  

	26. (New) A method for preparing epirubicin, said method comprising culturing the Streptomyces cell of claim 25 in fermentation medium under conditions wherein the epirubicin is produced.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656